ROBERTS, C. J.
(dissenting).
I respectfully dissent because I do not believe that it was ever the intention of the Constitutional Revision Commission, or the Legislature, or the people of Florida to deal so lightly with the pledging of the general credit of this state which involves the overall taxing power of the state.
Florida had long cherished the proposition that it was free of state bonds and a general pledge of credit except when authorized by a statewide vote of the people. It is, therefore, difficult for me to accept the proposition that they have disposed of their credit in such a simple manner or assigned it to a board or bureau not answerable to the electorate at large.